Citation Nr: 9912584	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-04 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression.  

2.  Entitlement to service connection for a personality 
disorder.  


REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from November 1973 to December 
1975.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which determined 
that the veteran had not submitted well-grounded claims of 
entitlement to service connection for a post-operative low 
back disability and hypertension; denied those claims; and 
denied service connection for an acquired psychiatric 
disability to include depression and a mixed personality 
disorder.  In September 1998, the veteran expressly withdrew 
his claims of entitlement to service connection for 
post-operative low back disability and hypertension.  The 
veteran has been represented throughout this appeal by the 
American Red Cross.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  A chronic acquired psychiatric disorder was not shown 
during active service or for many years after service 
separation.  The record contains no competent evidence 
attributing the veteran's current dysthymic disorder to 
active service.  

3.  A personality disorder is not a disability for which 
Department of Veterans Affairs (VA) compensation benefits may 
be awarded.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  Service connection may not be granted for a personality 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted the veteran in the development of his 
claims.  Generally, a "well-grounded" claim is one which is 
plausible.  The United States Court of Appeals for Veterans 
Claims (Court) has directed that, in order for a claim for 
service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist him in developing 
the facts pertinent to his claim.  However, the VA may be 
obligated under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

The veteran is seeking service connection for an acquired 
psychiatric disorder and a personality disorder.  It is 
necessary to determine if he has submitted a well-grounded 
claim with respect to each issue.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  

Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (1998).  

A personality disorder is not a disease or injury for 
compensation purposes.  38 C.F.R. § 3.303(c) (1998).  The 
Court has clarified that personality disorders are not 
disabilities for which service connection may be granted.  
Beno v. Principi, 3 Vet. App. 439, 441 (1992). 

The veteran's service medical records indicate that he was 
seen by naval medical personnel upon his complaints of 
ongoing domestic and vocational problems.  A November 1974 
naval treatment record indicates that the veteran complained 
of intermittent nervousness and weakness of one and one-half 
years' duration.  A December 1974 treatment record states 
that the veteran had a history of "family/military related 
problems."  He was reported to have been fined and otherwise 
punished for recent unauthorized absences.  A provisional 
diagnosis of "situational adjustment" was advanced.  The 
naval physician commented that:

This man has a significant situational 
problem which is impossible to solve 
while this man is aboard a ship and at 
sea.  This problem (separation from 
family and [illegible] without resources 
to maintain a wife) is definitely 
interfering with duty.  A reasonable 
assessment of this problem is to try to 
establish a shore duty station.  If this 
is impossible then surely the problem 
will eventually lead to decreased 
performance and [illegible] and probable 
administrative separation.  

A December 1974 naval psychiatric evaluation notes that the 
veteran wanted a discharge from active service so that he 
could be with his wife who was experiencing family 
difficulties.  He presented a history of unauthorized 
absences; conflicts with his command "because he is 
preoccupied with his problems at home;" "irritability and 
angry behavior when he feels 'worried;'" and periodic 
alcohol abuse.  On examination, the veteran exhibited "no 
evidence of psychosis, neurosis, or organic brain syndrome."  
The naval examiner diagnosed the veteran with a "mixed 
personality disorder, EPTE [existed prior to enlistment], 
with immature and passive-aggressive features."  The 
physician recommended the veteran be granted an 
administrative separation by reason of his "personality 
disorder and unsuitability."  At his November 1975 physical 
examination for service separation, the veteran complained of 
"depression or excessive worry" "due to being in the brig 
and personal problem (sic)."  The examination report notes 
no psychiatric abnormalities.  

A November 1992 psychiatric evaluation from Joseph E. Crupie, 
M.D, conveys that the veteran had been sexually molested as a 
child and began to drink heavily as a teenager.  He 
complained of depression, irritability, nervousness, 
excessive worry, confused thinking, impaired concentration, 
social isolation, "subjective symptoms of guilt, muscle 
pain, temper outbursts, [and] difficulty initiating and 
maintaining sleep.  The veteran reported that he received a 
general discharge from the Navy "because he drank a lot and 
he stayed absent without leave a lot."  Dr. Crupie advanced 
diagnostic impressions of acute major depression, chronic 
alcohol addiction, and a not otherwise specified personality 
disorder.  An April 1992 physical evaluation from Edward S. 
Kaplan, M.D., conveys that the veteran reported having been 
diagnosed with a personality disorder and recurrent alcohol 
dependence syndrome.  On examination, the veteran exhibited 
some pain behavior and a depressed affect.  The veteran was 
diagnosed with depression and alcohol dependency.  

At an October 1993 VA examination for compensation purposes, 
the veteran complained of nervousness, stress, and worry 
about his domestic finances.  He reported that he drank three 
or four quarts of beer a day.  The veteran was diagnosed with 
alcohol dependence, secondary dysthymia, and a not otherwise 
specified personality disorder with antisocial and borderline 
traits.  The VA examiner commented that:

The critical issue is whether the 
dysthymia is primary or secondary.  Given 
the history, it is my opinion that the 
depressive symptoms are secondary to 
alcohol dependence.  

In his December 1996 informal claim for service connection, 
the veteran advanced that:

My major depression, or psychiatric 
disability, began when I entered service 
as the demands of being in the Navy 
overwhelmed me.  It was very hard for me 
to socialize.  I tried to do a good job, 
but there was something within myself 
that would not allow this.  The records 
should show numerous trips to the clinic 
for treatment as well as being in trouble 
with my command for things beyond my 
control.  I could not cope and withdrew 
causing even more problems.  

In his September 1997 notice of disagreement, the veteran 
asserted that:

On the issue of service connection for my 
depression, I believe there to be no 
doubt that you are wrong.  ...  The proof 
of my claim is found in the fact any 
problems I may have had prior to my 
military service were compounded, 
aggravated by, and became an exclusive 
result of the unjust abuse I had 
experienced.  I was found fully fit to 
enter the military.  I received a full 
security clearance for the job I was 
assigned to do.  It was only after 
intense amounts of stress and abuse by my 
command that I became weakened and 
psychologically snapped.  I had been 
looking forward to a future with the 
military and giving myself 110% to my 
chosen carrer (sic).  My command had even 
ignored a recommended administrative 
discharge as further proof they were 
treating me unfairly and unjustly.  This 
is a clear picture of how any past 
conflicts I had in the past had been 
aggravated beyond any hope of repair.  

In a September 1997 written statement, the veteran reported 
that he had served aboard the U.S.S. Butte while in the Navy.  
He stated that he had been subjected to severe treatment by 
the ship's executive officer while aboard ship.  He advanced 
that "the depression and stress was (sic) brought out by the 
[executive officer] and the United States Navy."  In his 
December 1998 Transcript of Oral Arguments for Subsequent 
Presentation to and Review by the Board, the national 
accredited representative advanced that "the absence of 
records and older diagnosis relative to the veteran's 
condition would in our opinion tend to support reasonable 
doubt of the inservice aggravation of a personal disorder and 
favoring the veteran."  


I.  Acquired Psychiatric Disorder

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
advances that his current chronic depression/dysthymic 
disorder was caused by the pressures associated with his 
active naval service.  The veteran's service medical records 
do not reflect that he was found to exhibit an acquired 
psychiatric disorder during active service.  While the report 
of the November 1975 physical examination for service 
separation notes that he complained of depression and 
excessive worry due to being in the brig and his personal 
problems, the veteran did not exhibit any acquired 
psychiatric abnormalities on examination.  The first clinical 
documentation of the claimed disorder is dated in November 
1992, some seventeen years after service separation.  At the 
most recent psychiatric evaluation of record, the examiner 
concluded that the veteran's current dysthymic disorder was 
secondary to his alcohol dependence.  

Indeed, the veteran's claim is supported solely by his own 
statements on appeal.  The Court has held that lay assertions 
of medical causation do not constitute competent evidence to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 171, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995) citing Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

There is no indication that either that the veteran or the 
accredited representative is a medical professional.  
Further, the Court has clarified that statements as to what 
the veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  
To the extent that the lay statements attempt to question a 
medical diagnosis or other clinical determinations as to the 
origins of the claimed disorder, such statements may not be 
considered as competent evidence.  

As the record lacks competent evidence reflecting that the 
claimed disability originated during active service or is 
otherwise due to service, the claim for service connection is 
not well-grounded.  Accordingly, the claim is denied.  38 
U.S.C.A. § 7105(d) (West 1991).  In this regard, the Board 
notes that the inservice manifestations were attributed to a 
personality disorder rather than an acquired psychiatric 
disorder.

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.  

II.  Personality Disorder

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis will 
be accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303 (1998).

The veteran asserts that his variously diagnosed personality 
disorder was aggravated by the stress associated with his 
naval service.  The Board observes that service connection 
may not be granted for a personality disorder.  The fact that 
the veteran's personality disorder may have increased in 
intensity during active service does not alter the fact that 
service connection may not be established for such 
disability.  The fact that a personality disorder was not 
identified at entrance is irrelevant, since it is a condition 
for which service connection may not be granted.

In reviewing a comparable factual scenario, the Court has 
held that where the law and not the evidence is dispositive 
of an appellant's claim, the claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Court's holding in Beno is controlling and there 
is no identified exception to Beno in this case.  
Accordingly, the veteran's claim is denied.  


ORDER

Service connection for an acquired psychiatric disorder to 
include depression is denied.  Service connection for a 
personality disorder is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

